 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SRC LABS, LLC, et al.,                          CASE NO. C18-0317JLR

11                                Plaintiffs,               ORDER CONTINUING STAY
                   v.
12
            AMAZON WEB SERVICES, INC.,
13
            et al.,
14
                                  Defendants.
15
            On November 28, 2018, the court stayed this case pending the Patent and
16
     Trademark Office’s (“the PTO”) decisions on eight inter partes review (“IPR”) petitions
17
     filed by Defendants Amazon Web Services, Inc., Amazon.com, Inc., and VADATA Inc.,
18
     as well as Xilinx, Inc. (See generally 11/28/18 Order (Dkt. # 127).) In addition, the court
19
     ordered that the parties “file a joint status report regarding the status of the eight IPR
20
     petitions within seven (7) days of receiving decisions on all eight petitions from the PTO
21
     or on May 1, 2019, whichever occurs first.” (Id. at 5.) On May 1, 2019, the parties filed
22


     ORDER - 1
 1   a joint status report, informing the court that “six of the eight IPR petitions challenging

 2   the asserted patents in this case have been instituted for trial and one is still pending

 3   institution.” (JSR (Dkt. # 134) at 2.)

 4          Based on the foregoing information, the court ORDERS that the stay in this case

 5   remain in effect until the court orders otherwise. The court further ORDERS the parties

 6   to file a joint status report no more than 90 days from the date of this order and to file a

 7   joint status report every 90 days thereafter until the court lifts the stay. The joint status

 8   report shall inform the court of the status of the eight IPR petitions at issue in this case,

 9   any potential appeals of the PTO’s decisions that involve the eight IPR petitions, the

10   expected timeline for resolution of this matter, and any other developments affecting

11   resolution of this matter. If the eight IPR petitions are resolved or if there is any other

12   significant change in the status of this matter at any time earlier than 90 days from the

13   date of this order or any 90-day interval at which the parties must file a joint status report,

14   the court ORDERS the parties to file a joint status report informing the court of the

15   development no more than seven days after it occurs.

16          Dated this 3rd day of May, 2019.

17

18                                                      A
                                                        JAMES L. ROBART
19
                                                        United States District Judge
20

21

22


     ORDER - 2
